IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                  Fifth Circuit

                                                                  FILED
                                                                October 26, 2007
                               No. 07-50209
                             Summary Calendar               Charles R. Fulbruge III
                                                                    Clerk

UNITED STATES OF AMERICA

                                           Plaintiff-Appellee

v.

MICHAEL SCOTT GRAHAM

                                           Defendant-Appellant


                 Appeal from the United States District Court
                      for the Western District of Texas
                         USDC No. 6:06-CR-122-ALL


Before KING, DAVIS, and CLEMENT, Circuit Judges.
PER CURIAM:*
      Michael Scott Graham appeals the 78-month prison sentence imposed
following his conviction for possessing child pornography that had been shipped
and transported in interstate commerce, in violation of 18 U.S.C. §§ 2252A(a)(5)
and 2256(8)(A). Graham challenges the presumption of reasonableness that
attaches to a properly calculated, within-guidelines sentence. This argument,
however, is foreclosed; Graham’s sentence is entitled to a presumption of



      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                  No. 07-50209

reasonableness. See Rita v. United States, 127 S. Ct. 2456, 2462 (2007); United
States v. Alonzo, 435 F.3d 551, 553 (5th Cir. 2006); United States v. Mares,
402 F.3d 511, 519 (5th Cir. 2005).       Although a defendant can rebut the
reasonableness of his properly-calculated guidelines sentence, Graham has failed
to do so. See United States v. Nikonova, 480 F.3d 371, 376 (5th Cir. 2007),
petition for cert. filed (May 21, 2007) (06-11834).
      Graham also argues that the district court erred by failing to provide
specific reasons for rejecting his arguments in support of a more lenient
sentence.   However, little explanation is required when the district court
exercises its discretion to impose a sentence within a properly calculated
guidelines range. Mares, 402 F.3d at 519. Moreover, Graham’s contention that
the district court was required to articulate specific reasons for rejecting his
arguments is insufficient to rebut the presumption of reasonableness afforded
his sentence. See Nikonova, 480 F.3d 371, 376. Accordingly, the judgment of the
district court is AFFIRMED.




                                        2